Citation Nr: 1027904	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-41 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to nonservice-connected pension with special monthly 
pension benefits at the aid and attendance rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from October 1953 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim.


FINDING OF FACT

The Veteran's annualized countable income exceeds the maximum 
annual pension rate for nonservice-connected pension with special 
monthly pension benefits at the aid and attendance rate.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits with special monthly pension at the aid and attendance 
rate have not been met.  38 U.S.C.A. §§ 1521, 5312 (West 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159.  VA must notify the claimant 
(and his or her representative, if any) of any information and 
evidence not of record: (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with appropriate notice pursuant to the 
VCAA in May 2004.  However, to the extent it may be asserted that 
such notice was inadequate, neither the Veteran nor his 
representative has raised an issue concerning the lack of notice.  
Nor does the record show that the Veteran has been prejudiced by 
that error.  Shinseki v. Sanders, 77 U.S.L.W. 4303 (U.S. April 
21, 2009).

First, this appeal will be determined as a matter of law.  The 
Veteran and his spouse have submitted detailed documentation of 
all the unreimbursed medical expenses they have incurred for more 
than a two-year period before the Veteran filed his claim, and 
for an additional one-year period after the filing date.  The 
Veteran also understood from a July 2005 letter (prior to the 
statement of the case issued in October 2005) that the 12-month 
annualization period would begin-at the earliest-as of the filing 
date for his claim in April 2004.  And regardless of the notice 
that would have been provided to him, the Veteran could not have 
submitted any evidence of medical expenses paid with respect to a 
period of time occurring in the future.  Therefore, to the extent 
the Veteran's appeal involves the question of law concerning the 
relevant period for which medical expenses can be excluded from 
countable evidence, any inadequacy in the original notice did not 
affect the outcome of the claim and thus was a harmless error.

In addition, the Veteran is not prejudiced by any failure to 
provide notice of what evidence was needed to establish his claim 
because he is still able to submit that evidence.  Given the 
impossibility in a claim for nonservice-connected pension 
benefits of proving paid medical expenses that have yet to occur, 
the law permits a Veteran to submit evidence of paid unreimbursed 
medical expenses after the relevant 12-month annualization period 
has ended and the Veteran's Income for VA purposes is then re-
calculated, taking into account those items to be excluded from 
countable income.

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Since the Veteran did not request any assistance and 
withdrew his request for a hearing before the Board just prior to 
the hearing, VA has fulfilled its duty to assist this Veteran.


II.  Entitlement to Nonservice-connected Pension Benefits with 
Special Monthly Pension at the Aid and Attendance Rate

The Veteran submitted a claim for nonservice-connected pension 
benefits with special monthly pension at the aid and attendance 
rate in April 2004.  As the RO has not argued that the Veteran is 
not in need of the regular aid and attendance of another, and 
since the Veteran was previously adjudicated as eligible to such 
benefits at the aid and attendance rate and was instead found to 
be ineligible based on excessive income, the Board finds that the 
sole issue before the Board is whether the Veteran's income for 
the 12-month period subsequent to April 2004 is excessive for 
entitlement to nonservice-connected pension with special monthly 
pension at the aid and attendance rate.  In addition, the 
Veteran's spouse (the Veteran's fiduciary for VA purposes) 
indicated in a December 2005 letter that she had no interest in 
pursuing benefits for next year (presumably 2006), and there are 
no itemized expenses provided subsequent to April 2005. 

A veteran over the age of 65 who meets the wartime service 
requirements will be paid the maximum annual pension rate (MAPR) 
for improved pension, reduced by the amount of his or her 
countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  The 
MAPR for improved pension for a Veteran in need of aid and 
attendance is determined by the amount established in 38 U.S.C.A. 
§ 1521 as increased from time to time pursuant to 38 U.S.C.A. § 
5312; those increased MAPRs are published in Section B of 
Appendix B of Part I of the VA Manual (commonly called the M21-
1).  The MAPR for a Veteran in need of aid and attendance with 
one dependent in effect at the time the Veteran filed his claim 
was $19,570.  (M21-1 shows $19,570, as of April 14, 2004, and 
$20,099 effective as of December 1, 2004.)  

From that MAPR, all countable income must be subtracted.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  Payments of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  As relevant here, compensation 
paid by the Social Security Administration will be considered 
income as received.  38 C.F.R. § 3.271(g).  And since there is no 
exclusion for pension payments by former employers, any private 
pension payments are also included.  From that income are 
subtracted certain exclusions listed in 38 C.F.R. § 3.272.  The 
only exclusion relevant here is the exclusion for unreimbursed 
medical expenses and other realized medical expenditures.  38 
C.F.R. § 3.272(g).  

The Veteran's income is thus the sum of his 2004 annual Social 
Security Administration (SSA) payments ($17,311), his wife's SSA 
payments ($7,243), and his private pension ($1,522.80) for a 
total of $26,077, less the regular insurance premiums that were 
paid in the 12-month annualization period ($2,417.76) and total 
unreimbursed medical expenses ($4,127.20) minus 5 percent of the 
applicable maximum annual pension rate for the Veteran and his 
spouse of $647(5 percent of the $12,959 MAPR for a married 
veteran entitled to basic pension) (See 38 C.F.R. § 
3.272(g)(1)(iii)), which results in Income for VA Purposes (IVAP) 
of $20,179.04 ($26,077-$5,897.96).  In this regard, the Board 
would like to point out that it has achieved a higher total of 
allowable unreimbursed expenses than the RO and the Veteran 
($5,897.96 versus $5,357) by also considering private insurance 
premiums of $540.96 that were identified initially by the Veteran 
but omitted from subsequent communications.  Consequently, every 
consideration was accorded to the Veteran with respect to the 
documentation provided in support of his claim.

Since the maximum annual pension rate for a Veteran in need of 
aid and attendance with one dependent is $19,570, and the 
Veteran's Income for VA Purposes is $20,179.04, his countable 
income still exceeds his maximum annual pension rate and no 
benefit is payable.

The Veteran argues that VA has not properly considered years of 
excessive medical expenses the Veteran and his spouse incurred in 
assessing the Veteran's right to the benefit sought.  However, 
while VA regulations permit an adjustment for unreimbursed 
medical expenses paid during the 12-month annualization period as 
noted above (38 C.F.R. § 3.272(g)(1)(iii)), the 12-month 
annualization period begins on the date of entitlement, which 
could not be earlier than the date that the Veteran filed his 
claim on April 14, 2004.  Thus, for the Veteran's claim, the 12-
month annualization period would run from April 14, 2004 to April 
13, 2005.  Expenses that the Veteran submitted that were paid 
before April 14, 2004 cannot be subtracted from countable income.  

The benefit of the doubt doctrine does not change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  This appeal, however, involves an interpretation 
of the law, where there are virtually no facts in dispute, and 
there is no reasonable doubt to resolve.


ORDER

Entitlement to nonservice-connected pension with special monthly 
pension at the aid and attendance rate is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


